NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 22 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ADIL HIRAMANEK,                                 No.    16-17119

                Plaintiff-Appellant,            D.C. No. 5:15-cv-04377-RMW

 v.
                                                MEMORANDUM*
JUDICIAL COUNCIL OF CALIFORNIA;
et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                     for the Northern District of California
                   Ronald M. Whyte, District Judge, Presiding

                          Submitted February 19, 2019**

Before:      FERNANDEZ, SILVERMAN, and WATFORD, Circuit Judges.

      Adil Hiramanek appeals pro se from the district court’s judgment dismissing

his action alleging various federal claims. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo a dismissal for failure to state a claim under 28 U.S.C.

§ 1915(e)(2)(B)(ii). Watison v. Carter, 668 F.3d 1108, 1112 (9th Cir. 2012). We

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirm.

      The district court properly dismissed Hiramanek’s claim challenging

California’s vexatious litigant statute as barred by the doctrines of claim and issue

preclusion because the elements of both doctrines were satisfied. See Kendall v.

Visa USA, Inc., 518 F.3d 1042, 1050 (9th Cir. 2008) (elements of issue preclusion);

Mpoyo v. Litton Electro–Optical Sys., 430 F.3d 985, 987 (9th Cir. 2005) (elements

of claim preclusion).

      The district court properly dismissed Hiramanek’s claims against the United

States, the Department of Justice, and the Attorney General because Hiramanek

failed to establish that the United States had waived sovereign immunity for his

claims. See Harger v. Dep’t of Labor, 569 F.3d 898, 903 (9th Cir. 2009) (“Absent

a waiver, sovereign immunity shields the Federal Government and its agencies

from suit.” (citation omitted)); Holloman v. Watt, 708 F.2d 1399, 1401 (9th

Cir. 1983) (“The party who sues the United States bears the burden of pointing

to . . . an unequivocal waiver of immunity.”).

      The district court properly dismissed Hiramanek’s remaining claims because

Hiramanek failed to allege facts sufficient to state a plausible claim. See Hebbe v.

Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010) (although pro se pleadings are

                                          2                                    16-17119
construed liberally, a plaintiff must present factual allegations sufficient to state a

plausible claim for relief).

      To the extent Hiramanek alleged legal error in any California state court

proceedings, the district court properly dismissed because the Rooker–Feldman

doctrine bars any such claim. See Noel v. Hall, 341 F.3d 1148, 1155-57 (9th Cir.

2003) (Rooker–Feldman doctrine bars de facto appeal of a state court decision).

      The district court did not abuse its discretion by dismissing the complaint

without leave to amend because amendment would be futile. See Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011) (setting forth

standard of review and explaining that dismissal without leave to amend is proper

when amendment would be futile).

      The district judge did not abuse its discretion by refusing to disqualify

himself. See 28 U.S.C. § 144 (requirements for recusal); § 455 (circumstances

requiring recusal); Yagman v. Republic Ins., 987 F.2d 622, 626 (9th Cir. 1993)

(standard of review; “recusal will be justified either by actual bias or the

appearance of bias”).

      The district court did not abuse its discretion by declaring Hiramanek a

vexatious litigant and imposing pre-filing restrictions because the district court

                                           3                                      16-17119
gave Hiramanek notice and the opportunity to oppose the pre-filing order, created a

record adequate for review, made substantive findings of frivolousness, and

tailored the order narrowly to prevent the abusive conduct. See Molski v.

Evergreen Dynasty Corp., 500 F.3d 1047, 1056-58 (9th Cir. 2007) (setting forth

standard of review and factors a district court must consider before imposing a pre-

filing restriction on a vexatious litigant). Contrary to Hiramanek’s contention, the

district judge did not lack authority to impose pre-filing restrictions on Hiramanek

after issuing an order to show cause.

      Hiramanek’s motions to maintain the case under seal (Docket Entry Nos. 30,

31) are denied. See Interim 9th Cir. R. 27-13(a).

      AFFIRMED.




                                          4                                   16-17119